Steuer, J.
This is an article 78 proceeding in the nature of prohibition to prevent the trial of the petitioners pursuant to separate indictments charging each of them with criminal possession of a dangerous drug. It appears that all of these petitioners were defendants in a prosecution in the United States District Court under an indictment charging them with conspiracy to violate sections 812 and 841 (subd. [a], par. [1] and subd. [b], par. [1], cl. [A]) of title 21 of the United States Code. Among the overt acts charged in that indictment was the possession of the identical drugs specified in the State court indictments. Concededly this possession was proved and the defendants were convicted.
At" the outset it should be pointed out that the ground for petitioners’ application is not a common-law nor a constitutional claim based on double jeopardy. As such it would fail (Bartkus v. Illinois, 359 U. S. 121.) It is a New York statute, CPL 40.20, which states that a person may not be separately prosecuted for two offenses based upon the same act or criminal transaction. Our courts do not recognize the “ two sovereignties ” doctrine making an act which violates State and Federal law punishable separately in both jurisdictions. The prohibition in the section applies where the prior conviction was in a United States court (People v. Lo Cicero, 14 N Y 2d 374, 377 et seq.).
The cited section contains a number of exceptions and the District Attorney, in opposing this application, seeks to bring *416the State prosecution within at least one of them. He points out that the Federal prosecution embraced a conspiracy which was far beyond the acts charged in these indictments, participated in by person's in addition to those charged here and established by overt acts in addition to those charged here. He concedes, however, that the same possession of the same drugs was among the acts charged and proved and for which a conviction was had. This does not constitute an exception. While a crime involving different elements though arising out of the same transaction may be prosecuted (CPL 40.20, subd. 2, par. [a]; People v. Lo Cicero, supra, p. 379), acts which constitute an element of the earlier conviction are immune. Where possession of the same drugs is involved the prior indictment is clearly a bar (People ex rel. Liss v. Superintendent of Women’s Prison, 282 N. Y. 115; see Matter of Cirillo v. Justices of Supreme Ct., 43 A D 2d 4).
We have frequently had occasion to point out that prohibition is an extraordinary remedy, available only where other procedures are not available. As it appears to us, the concession of the operative facts on this application leaves no ground for further resolution, and denial or remand would serve no purpose. The District Attorney, in not urging this procedural pbjection, would appear to agree.
The motion should be granted.